Citation Nr: 1522686	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10 37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a depressive disorder as secondary to residuals of a left ankle fracture.

3.  Entitlement to service connection for degenerative arthritis of the left knee as secondary to residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995, and from January 1996 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for peptic ulcer disease and gastric or stomach tumors secondary to left ankle disability medication, vertigo and balance problems, diabetes mellitus, hypertension, anxiety, bipolar disorder, peripheral neuropathy, hypercholesterolemia, anemia, sleep apnea, GERD, and gastritis, entitlement to non-service connected pension, entitlement to an evaluation in excess of 30 percent for a right knee disability, entitlement to special monthly compensation by reason of being housebound or based on the need for aid and attendance, and whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for cysts and epidural inclusion cysts, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.   See Correspondence, October 2014 (two); Forms 21-526, October 2014, November 2014, February 2015; Form 21-4138, October 2014; Form 21-527, December 2014; Form 21-2680, December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for degenerative arthritis of the lumbar spine, a depressive disorder as secondary to residuals of a left ankle fracture, and degenerative arthritis of the left knee as secondary to residuals of a left ankle fracture.

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).

On his September 2010 substantive appeal, the Veteran requested a Board hearing.  He later requested in September 2011 that the Board hearing be held by way of videoconference.  To date, such hearing has not been scheduled.  Therefore, the Board will remand these matters so that a videoconference Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference Board hearing.  The Veteran and his representative should be provided with notice as to the date, time, and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

